DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response the claims filed 03/31/2022. Currently claims 1-20 are pending. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 9, and 16 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
In each of Claims 1, 9, and 16:
	… pseudo-randomly choosing, using a piecewise function, only one machine learning model of the plurality of machine learning models to receive an input, process the input, and provide an output in response to receiving the input during inference operation of the machine learning ensemble.
Specifically, the combination of pseudo-randomly choosing, using a piecewise function, only one machine learning model of the plurality of machine learning models to receive an input, process the input, and provide an output in response to receiving the input during inference operation of the machine learning ensemble was not taught or fairly suggested in the prior art of record.
The closest prior art of record is Dail et al. (US 20160299255 A1) which describes pseudo-randomly extracting values, however as noted by the applicant on pgs. 6-7 of the remarks filed 03/31/2022, does not pseudo-randomly choose a model from an ensemble. Aslan et al. (US 20170132528 A1) discloses training an ensemble of machine learning models, however does not teach pseudo-randomly choosing a model using a piecewise function from the ensemble as required by the claims. Wang et al. (“A pseudorandom number generator based on piecewise logistic map”) discloses using a pseudorandom number generator based on a piecewise logistic map, however does not teach pseudo-randomly choosing a machine learning model from an ensemble. 
Therefore, the independent claims taken as a whole, including the specific features of pseudo-randomly choosing, using a piecewise function, only one machine learning model of the plurality of machine learning models to receive an input, process the input, and provide an output in response to receiving the input during inference operation of the machine learning ensemble are considered allowable. When taken as a whole, the dependent claims are allowed at least because of the allowable features recited in independent Claims 1, 9, and 16. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122